Citation Nr: 1441702	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue with complaints of no energy and memory difficulty as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Additional evidence was received from the Veteran in August 2014.  That evidence was accompanied by a waiver of AOJ consideration.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's complaint of chronic fatigue with no energy and memory difficulty has been ascribed as being a symptom of his posttraumatic stress disorder. 


CONCLUSION OF LAW

The criteria for service connection for fatigue with complaints of no energy and memory difficulty have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a claim is granted.  This letter accordingly addressed all notice elements and preceded the adjudication of the claim.  Nothing more was required.  

The Board also finds that VA has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Identified private treatment records have also been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent a VA Gulf War examination in November 2011.  The examination is considered adequate to adjudicate the claim of entitlement to service connection for fatigue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was also provided an opportunity to set forth his contentions during Travel Board hearings before the undersigned in June 2014.  Due to a perceived technical malfunction in the electronic recording, the Veteran testified at two hearings within a few days of each other.  The transcripts of both hearings are associated with the claims file and both are complete.  The transcripts have been reviewed in connection with the Veteran's claims and are nearly identical in substance and context.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran stated that he was going to see a rheumatologist after the hearing regarding his claim and the VLJ held the record open for 60 days for the Veteran to submit records from the appointment.  Evidence was received from the Veteran in August 2014. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with a chronic disability listed under 3.309(a), service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1) (2013).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(2)(i) (2013).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(2)(ii) (2013).

"Objective indications of a chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2013).  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(1)(5) (2013).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6) (2013).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

Compensation will not be paid if (1) there is affirmative evidence that an undiagnosed illness was not incurred in active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Fatigue

The Veteran contends that he has fatigue that is related to his service in the Persian Gulf.  He reports that it is accompanied by memory loss and low energy. 

The Board has reviewed the record but finds that the preponderance of the evidence is against the claim.  The November 2011 Gulf War examiner indicated that the Veteran has never been diagnosed with chronic fatigue syndrome.  He was not found to have endorsed any of the associated symptoms of the syndrome.  Rather, the examiner indicated that the Veteran "has insomnia due to stress disorder, nightmares leading to daytime fatigue."  Reference was made to an October 2010 PTSD examination, during which the Veteran noted he "sleeps about 3-4 hours" and has "low energy, low motivation, and fatigue" related to his PTSD symptoms.  

Also of record is the report of a July 2014 rheumatology consultation.  Reference was made to the Veteran's "long-standing history of fatigue and mylagias" as well as sleep apnea, which was treated with a CPAP machine.  After conducting a physical examination, the physician concluded that the Veteran's fatigue was related (a symptom) of his sleep apnea. 

The Veteran submitted lay statements in September 2009 confirming that he appears fatigued and misses out on family events because he is tired.  During the June 2014 hearing, the Veteran stated that he began experiencing fatigue in service and currently has no diagnosis to explain why he has low energy.  He indicated that he was exposed to smoke in Southwest Asia that he believes caused the fatigue and that it has only gotten worse since that time.       

While the Board has considered the Veteran's lay statements and those statements made on his behalf, as to the specific issue in this case, the etiology of his fatigue, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling tired with low energy and poor memory, there is no indication that the Veteran or his lay witnesses are competent to diagnose chronic fatigue syndrome or to etiologically link the Veteran's reported symptoms to his active service.  They have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his witnesses received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay contentions are also outweighed by the private and VA opinions that link his fatigue with low energy and memory difficulty to his PTSD and/or sleep apnea.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


The Veteran's fatigue has instead been found to be a symptom/manifestation of his non-service connected sleep apnea or service connected PTSD.  A diagnosis of chronic fatigue syndrome has been ruled out.  There is also no basis for finding that the Veteran suffers from chronic fatigue as a manifestation of an undiagnosed illness.  The presumptive provisions of law pertaining to fatigue as a medically unexplained illness are not for application.  See 38 C.F.R. § 3.317 (2013).  

Alternatively, the Veteran is not precluded from seeking service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in this case the Veteran's fatigue has been linked to his service-connected PTSD as well as his non-service connected sleep apnea.  There is no evidence of a separate, compensable disability causing his fatigue.  As such, the requirements for Shedden element (1) have not been met and service connection is not warranted on a direct basis.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There is likewise no basis for awarding service connection for chronic fatigue on a secondary basis.  See 38 C.F.R. § 3.310 (2013).  It is true that the VA examiner attributed the Veteran's complaints of fatigue, low energy, and memory problems to his PTSD.  However, notwithstanding the fact that these complaints were also connected to his non-service connected sleep apnea, the Board notes that "chronic sleep impairment" and "memory loss" are recognized symptoms of his PTSD.  See 38 C.F.R. § 4.130 (2013), General Rating Formula for Mental Disorders.  The award of service connection for chronic fatigue on a secondary basis would amount to pyramiding; and, thus, be prohibited as a matter of low.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (held that in the absence of proof of a present disability, there can be no valid claim for service connection).

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

ORDER

Service connection for fatigue with complaints of no energy and memory difficulty is denied.


REMAND

Although the Veteran underwent a VA headaches examination in November 2011, the examination report is inadequate for adjudication purposes.  Specifically, the VA examiner stated that the Veteran does not now have headaches and has never been diagnosed with a headache condition.  However, upon review of the record, the Board notes that the Veteran was first diagnosed with migraine headaches in June 1997 and even reported headaches as recently as May 2010.  See VA Mental Health Psychotherapy Note from May 11, 2010.  The VA examiner failed to note these records as a part of the Veteran's medical history and furthermore failed to explain why these records would not be evidence of a headache condition.  Additionally, the Veteran's service treatment records show treatment for headaches beginning in July 1991.  Shortly after that, he was diagnosed with and treated for Rocky Mountain Spotted Fever (RMSF).  An opinion should be obtained regarding the significance, if any, of his headaches and RMSF diagnosis in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records reflecting treatment for headaches since June 2013.  A specific request should be made for records from the Columbia VAMC.  

2.  Next, return the Veteran's claims file to the VA examiner who provided the November 2011 opinion for an addendum opinion.  If that examiner is not available, another appropriate examiner should provide the opinion.  The claims file must be made available for review and the addendum report should indicate that it was reviewed.  Any additional examination, diagnostic testing, or evaluation deemed necessary by the examiner after review of the claims file should be completed.  

The following questions should be answered:

a.  Identify any headache condition that has been diagnosed since February 2009.  If the examiner does not believe that the evidence supports a diagnosis of a headache condition at any time during the appeal period, such should be stated and explained.  The examiner should specifically note the significance, if any, of the Veteran's medical history, including a diagnosis of migraine headaches in June 1997 and treatment for headaches in May 2010.

b.  Is it is at least as likely as not (50 percent probability or more) that any headache condition diagnosed since February 2009 was incurred in or aggravated by his military service?  The examiner should specifically address the question of whether the Veteran's current headache condition, if shown, is related to his in-service treatment for headaches and/or his diagnosis of RMSF in July 1991, during active service.  

c.  Based on a comprehensive review of the claims file and any necessary testing, evaluate this Veteran with Southwest Asia service for any chronic disability pattern related to headaches.  Please provide a medical statement explaining whether the Veteran has a disability pattern of headaches and, if so, whether it is: (1) an undiagnosed illness, (2) a diagnosable but medically-unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.

If, after reviewing the claims file and any additional testing, you determine that the Veteran's disability pattern of headaches is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is at least as likely as not (50 percent probability or more) that the disability pattern of headaches is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then re-adjudicate the claim for entitlement to service connection for headaches.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


